Appellant was prosecuted in the County Court and convicted of an aggravated assault, and his punishment assessed at a fine of $150.
In this case no order appears of record authorizing the filing of a statement of facts after term time, and it being a misdemeanor conviction, a statement of facts filed after term time cannot be considered.
The only grounds in the motion are that the judgment is against the weight of the evidence, and the court erred in failing to give a special charge requested, and in the absence of a statement of facts we cannot review these grounds.
The judgment is affirmed.                           Affirmed. *Page 286